Title: From John Adams to Timothy Pickering, 19 July 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy July 19th 1799

I have received your private letter of the 11th, which contains matter of importance, but unnecessary to be considered & answered particularly by me, because I have in another letter, written this morning, referred the whole subject to your final decision.
The manual exercise of writeing has become almost as painful to me, as a blow upon the elbow, or the knee, which induces me to spare almost every unnecessary word.
